Citation Nr: 1449016	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  09-11 380A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative osteoarthritis, lumbar and thoracic spine, with muscle spasm and disc bulge, L3-4, L4-5, and L5-S1 (hereinafter "lumbar and thoracic spine disability") prior to January 6, 2009, and entitlement to a disability rating in excess of 40 percent on and after January 6, 2009.  

2.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

3.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

4.  Entitlement to a disability rating in excess of 20 percent for right ankle strain with degenerative joint disease.  

5.  Entitlement to service connection for numbness of hands, to include as secondary to service-connected lumbar and thoracic spine disability and service-connected cervical spine degenerative disc disease ("cervical spine disability").  

6.  Entitlement to service connection for sleep apnea.  

7.  Entitlement to service connection for a disability manifested by shortness of breath.

8.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected lumbar and thoracic spine disability, service-connected cervical spine disability, and service-connected posttraumatic stress disorder ("PTSD") with dysthymic disorder and panic disorder.

9.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability ("TDIU").


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, wherein a 20 percent disability rating was assigned for the service-connected lumbar and thoracic spine disability, effective June 28, 2006, service connection for peripheral neuropathy of the bilateral lower extremities was granted and an initial 10 percent disability rating was assigned for each lower extremity, effective June 28, 2006, an April 2008 rating decision by the VA RO in Atlanta, Georgia, wherein in pertinent part, entitlement to a rating in excess of 10 percent for the service-connected right ankle disability was denied and service connection for numbness of hands was denied, and an August 2009 rating decision by the VA RO in Atlanta, Georgia, wherein entitlement to service connection for erectile dysfunction was denied and service connection for shortness of breath and sleep apnea was denied.  The case is now under the jurisdiction of the Atlanta, Georgia RO.  

The issues of entitlement to service connection for shortness of breath and entitlement to service connection for sleep apnea were originally characterized and adjudicated as a single issue on appeal.  However, a review of the evidence indicates that shortness of breath may constitute a disability distinct and separate from sleep apnea.  Therefore, the Board has separated the issue into two separate issues as listed on the title page of this decision.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

An August 2012 rating decision assigned a 20 percent disability rating for right ankle strain with degenerative joint disease, effective February 12, 2007, the date of the Veteran's claim.  The issue on appeal has been characterized as it appears on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).

A March 2011 Supplemental Statement of the Case ("SSOC") and accompanying rating decision code sheet dated in March 2011 assigned a higher disability rating of 40 percent for the service-connected lumbar and thoracic spine disability, effective January 6, 2009, the date of a Martin Army Community Hospital private treatment record.  Staged ratings have been created and the issue on appeal has been characterized as it appears on the title page of this decision.  Id. 

Based on the evidence of record, the Board expanded the issues of entitlement to service connection for erectile dysfunction and the issue of entitlement to service connection for numbness of hands to allow for consideration of service connection on a secondary basis.  The issues have been recharacterized as shown on the title page.  See, e.g., Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (when determining service connection, all theories of entitlement, direct and secondary, must be considered).

Additional evidence was associated with the claims folder following the most recent Statement of the Case ("SOC") and SSOCs.  In September 2014, the Veteran's representative waived review of the additional evidence by the Agency of Original Jurisdiction (AOJ).  The evidence is accepted for inclusion in the record.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims ("Court") held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran reported that he cannot work due to his service-connected disabilities, to include his service-connected lumbar and thoracic spine disability.  The Board recognizes that the issue of entitlement to a TDIU was adjudicated by the AOJ in October 2010 and October 2013 rating decisions.  However, the issue of entitlement to a TDIU is considered to be part of the claim for an increased rating for the service-connected thoracic and lumbar spine disability.  Therefore, the issue of entitlement to a TDIU is already on appeal and properly listed as an issue before the Board.  

The Veteran submitted several statements wherein he asserted clear and unmistakable error (CUE) with respect to the denial of some of the issues on appeal.  However, the issues on appeal arise from rating decisions that are not yet final.  CUE can only be raised in a final rating decision or final Board decision.  38 C.F.R. § 3.105(a) (2014).  As a result, the allegations of CUE will not be referred for action by the AOJ.  

In a statement received by VA in June 2014, the Veteran requested service connection for myopathy, neuropathy, and sleep apnea.  The issue of entitlement to service connection for sleep apnea, entitlement to increased ratings for peripheral neuropathy of the lower extremities and entitlement to service connection for numbness of hands are already on appeal.  The issue of entitlement to service connection for myopathy has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A VA Form 21-4142, Authorization and Consent to Release Information, was received by VA in December 2008 during the pendency of the appeal for entitlement to increased disability ratings for the lumbar and thoracic spine disability, right ankle strain with degenerative joint disease, peripheral neuropathy of the left lower extremity, and peripheral neuropathy of the right lower extremity.  The Veteran identified, in part, private treatment from Dr. Vivas, Rheumatology, and Dr. Kockx.  The records from Dr. Kockx pertain to psychiatric treatment and were submitted by the Veteran.  The Veteran did not identify dates of treatment from Dr. Vivas or whether the treatment was relevant to the disabilities on appeal.  It appears that the Veteran submitted a copy of a January 2009 report from Dr. Vivas, which included findings related to the spine and noted that the Veteran was to be seen again for a follow-up.  The claims folder does not contain any request for records from Dr. Vivas and the Veteran did not otherwise indicate that all records from Dr. Vivas were submitted.  Accordingly, the Board must remand to request the identified records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c) (2014).

Next, with respect to the claims for increased ratings with respect to the peripheral neuropathy of the lower extremities and the right ankle disability, the Veteran was last provided VA examinations in April 2013.  Neither the evidence nor the Veteran has indicated a material change in the severity of the disabilities since the most recent VA examinations.  38 C.F.R. § 3.327(a) (2014).  As a result, a remand for new VA examinations with respect to these issues is not required.  However, the Board finds that a new VA examination is required with respect to the service-connected lumbar and thoracic spine disability.  

The most recent VA examination report for the spine was provided in April 2013.  The VA medical examination report shows that the Veteran's diagnosis progressed from degenerative osteoarthritis, thoracolumbar spine, to include intervertebral disc syndrome ("IVDS").  The date of the diagnosis was listed as "2013."  The April 2013 VA examiner indicated that the Veteran did not have any incapacitating episodes over the past 12 months due to IVDS.  A February 2009 VA examination report indicated that the Veteran "experienced incapacitating episode in November 2008 due to severe lower back pain."  The diagnosis at this time did not include IVDS.  A February 2010 VA examination report indicated that the Veteran reported incapacitating episodes of spine disease, but the examiner subsequently stated that there were no incapacitating episodes due to IVDS.  The diagnosis remained listed as degenerative disc disease of the lumbar spine.  The Board finds that a new VA examination report would be helpful to determine whether the Veteran had IVDS prior to the diagnosis in 2013 and, if so, whether he had incapacitating episodes for the purposes of evaluation under Diagnostic Code 5243.  See 38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes.  

With respect to the issues of entitlement to service connection for numbness of hands, to include as secondary to service-connected lumbar and thoracic spine disability and service-connected cervical spine disability, entitlement to service connection for sleep apnea, and entitlement to service connection for a disability manifested by shortness of breath, the Board finds that VA medical examinations are required.  

Concerning numbness of hands, the Veteran relates this symptom to his service-connected spine disabilities.  The medical evidence reveals a diagnosis of carpal tunnel syndrome as well as reports of symptoms of tingling and numbness.  An April 2011 VA examination report indicated that the Veteran carried a diagnosis of carpal tunnel syndrome.  The examiner concluded that the Veteran had a mild disability from radicular pain of the seventh cervical root on the left side.  A June 2012 rating decision granted entitlement to service connection for radicular pain of the seventh cervical root, left upper extremity and granted entitlement to service connection for degenerative disc disease of the cervical spine.  There is no opinion as to whether the carpal tunnel syndrome is proximately due to or aggravated by the service-connected spine disabilities, to include the recently service-connected cervical spine degenerative disk disease.  A VA examination is required.  See 38 C.F.R. § 3.159(c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to sleep apnea, the Veteran reported that he had difficulty with sleep since his period of active service.  The private medical treatment records reflect diagnoses of obstructive sleep apnea and use of a CPAP machine.  Review of the service medical treatment records shows that the Veteran reported experiencing frequent trouble sleeping on his March 1995 separation report of medical history.  A VA examination is required to determine whether any current sleep apnea is related to active service.  Id. 

In terms of the claim of entitlement to service connection for erectile dysfunction, the private medical treatment records reflect diagnoses of erectile dysfunction and psychogenic impotence.  The service medical treatment records show that the Veteran underwent a vasectomy in September 1991.  Post-operation, he complained of testicle pain.  The Veteran reported that he experienced symptoms of erectile dysfunction since his in-service vasectomy.  Concerning service connection on a secondary basis, a February 2009 VA medical examination (provided with respect to the cervical spine) indicated that the Veteran had erectile dysfunction.  The examiner responded "no" when asked if the etiology of the symptoms was unrelated to claimed disability.  The response indicates a possible relationship between erectile dysfunction of the spine, but is not considered sufficient upon which to base an award of service connection.  In addition, private medical treatment records include assessments of psychogenic impotence, suggesting a possible psychological component.  As a result, a VA examination is required to address direct and secondary service connection.  

Concerning the claim of entitlement to service connection for a disability manifested by shortness of breath, the private medical treatment records dated in June 2008 reflect treatment for chest pain associated with shortness of breath.  During his period of active service, the Veteran reported experiencing chest pain with exercise.  The Veteran reported that he had shortness of breath since service.  A July 2008 Martin Army Community Hospital ("MACH") treatment record shows that the Veteran was seen for complaints of shortness of breath.  The study performed indicated a mild restrictive pattern but that obstructive pattern may be present and full pulmonary function tests were suggested.  It would be helpful to schedule a VA examination to determine the nature of any disability present and whether any disability is related to active service.  See, e.g., Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the veteran's claim).

Finally, with respect to the issue of entitlement to a TDIU, additional development is required.  

The Veteran submitted a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, and indicated that he previously worked for the United States Postal Service ("USPS") from December 1996 to October 2010.  There were two previous requests made to the USPS and the Veteran was notified of the second request for records.  The Veteran submitted records from USPS.  As a result, the Board finds that further development in terms of obtaining records from USPS is not required.  In a statement dated in March 2013, the Veteran reported that he was filing for increased compensation based on unemployability.  He identified treatment, in part, from the VA community based outpatient clinic in Columbus, Georgia (the other identified records have been associated with the claims file either in response to a VA request or submitted by the Veteran himself).  There is no indication that the records were requested and are not associated with the claims folder.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  The records must be obtained.  

In addition, the Veteran's service-connected disabilities meet the schedular requirements for a TDIU.  38 C.F.R. § 4.16(a) (2014).  An opinion must be obtained as to whether the Veteran's service-connected disabilities preclude substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notification letter as to the evidence required to substantiate a claim of entitlement to service connection on a secondary basis.  

Request that the Veteran identify all private medical providers from whom he has received treatment for the disabilities on appeal, which have not already been obtained, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each medical treatment provider identified.  

After receiving any completed and/or necessary VA Forms 21-4142, request all identified records, to include records from Dr. Vivas as identified by the Veteran in the VA Form 21-4142 received in December 2008.  

The AOJ is directed that reasonable efforts must be made to obtain identified records from a non-Federal government source, to include at least one follow-up unless a response to the initial request indicates that the records do not exist or that a follow-up request for the records would be futile.  

2.  Obtain all VA treatment records from the Columbus, Georgia VA community based outpatient clinic.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his numbness of hands.  The claims folder must be made available to the examiner in conjunction with the examination and the examiner must indicate that the review was completed.  Any indicated tests and studies must be completed.  

Following a review of the claims folder and examination, list all diagnoses with respect to the Veteran's reported symptoms of numbness in the hands.  Please comment as to whether any symptoms/disability experienced by the Veteran are separate from the already service-connected radicular pain of the seventh cervical root, left upper extremity.

Express an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any disability manifested by numbness in the hands, to include carpal tunnel syndrome, was caused by or otherwise related to active service.

Express an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any disability manifested by numbness in the hands, to include carpal tunnel syndrome, was caused by or aggravated by the Veteran's service-connected lumbar and thoracic spine disability.  

Express an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any disability manifested by numbness in the hands, to include carpal tunnel syndrome, was caused by or aggravated by the Veteran's service-connected cervical spine disability.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A rationale for all opinions must be provided.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his sleep apnea.  The claims folder must be made available to the examiner for review and the examiner must note that a review was completed.  Any indicated tests and studies must be completed.  

Following a review of the claims folder, express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any sleep apnea was caused by active service or is otherwise related to active service.

A rationale for all opinions must be provided.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of any disability manifested by shortness of breath.  The claims folder must be made available to the examiner in conjunction with the examination and the examiner must indicate that the review was completed.  

Discuss whether the Veteran has a disability manifested by shortness of breath.  

Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any disability manifested by shortness of breath was caused or otherwise related to active service.

A rationale for all opinions must be provided.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of any erectile dysfunction present.  The claims folder must be made available to the examiner in conjunction with the examination and the examiner must note that a review of the claims folder was completed.  

Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any erectile dysfunction was caused or otherwise related to active service, to include the in-service vasectomy.

If the above opinion is negative, express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any erectile dysfunction was caused or aggravated by the service-connected lumbar and thoracic disability and/or cervical spine disability.  

Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any erectile dysfunction was caused or aggravated by the service-connected PTSD with dysthymic disorder and panic disorder.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A rationale for all opinions must be provided.

7.  Schedule the Veteran for a VA medical examination to determine the current severity of his service-connected lumbar and thoracic spine disability.  The claims folder must be made available for review and the examiner must indicate that a review was completed.  

The examiner must include all symptoms and manifestations and range-of-motion findings related to the thoracolumbar spine.  

The examiner must address whether the Veteran has had any incapacitating episodes (frequency and duration during a 12-month period) since the April 2013 VA examination.  

The examiner must address whether the Veteran had IVDS prior to 2013.  If so, the examiner must address whether the Veteran had incapacitating episodes as alleged by the Veteran.  The examiner should consider the letters submitted by the Veteran from his treating physicians to include, but not limited to: a September 2009 certificate from MACH stating that the Veteran could not return to work for 14 days until October 2009, a February 2009 letter to the Department of the Army, Headquarters United States Army Medical Department Activity, noting that the Veteran has been under the care of Dr. Zagorski beginning in November 2009 and would be able to return to work in February 2009, an October 2009 certificate from MACH noting that the Veteran could not work until December 1, 2009, an October 2009 letter from Dr. Black indicating that the Veteran was unable to work until November 5, 2009, a March 2010 certificate stating that the Veteran could not return to school for 45 days (from March 2010 to April 2010) and not to return to work for 30 days from April 2010 to May 2010.  The examiner should provide the frequency and duration of any such incapacitating episodes.  

An incapacitating episode is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

8.  Schedule the Veteran for a VA examination to determine the functional impact of all of the Veteran's service-connected disabilities, considered in combination, on his ability to work.  The claims folder must be made available to the examiner for review in conjunction with the examination and the examiner must indicate that a review of the claims folder was completed.  

The examiner is asked to address the functional impact associated with the Veteran's service-connected disabilities on his ability to work.  

The examiner is then requested to opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities, considered in combination, preclude substantially gainful employment consistent with his educational and occupational experience.  The examiner should consider that the Veteran previously worked as a custodian for USPS.

Rationale must be provided for the opinion proffered.

9.  After completion of the above and any other development indicated, readjudicate the issues on appeal, to include entitlement to a TDIU.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative and provide an appropriate amount of time for response.  Thereafter, return the case to the Board for review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


